DETAILED ACTION
This action is a first non-final Office action for the reissue application No. 16/710,998. In this reissue application, all claims are original. Thus claims 1-104 are pending in this application, among those, claims 1, 47, 51, 71, 88 and 97 are independent. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,954,902 (the ‘902 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statements (IDSs)
The filed IDSs have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 
Specification Objections
The disclosure is objected to because of the following informalities: 
	An updated cross-reference is required in the current reissue application, i.e., it should be provided on column 1 of the specification to identify that this is a reissue of the patent application number 13/028,144, now US Patent number 8,954,902. 
Appropriate correction is required.
Drawings
Figures 2A, 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of the Claims
The following is the current status of the claims:
Relative to the patent claims, claims 1-104 are original and pending, among those, claims 1, 47, 51, 71, 88 and 97 are independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,405,147.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-104 of this reissue application are claiming a similar structure of an RF switch as claims 1-41 of the U.S. Patent No. 8,405,147 and/or differences are insignificant. 

Claims 1-104 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 8,129,787. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-104 of this reissue application are claiming a similar structure of an RF switch as claims 1-52 of the U.S. Patent No. 8,129,787 and/or differences are insignificant. 

Claims 1-104 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-18 of U.S. Patent No. 9,780,775. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-104 of this reissue application are claiming a similar structure of an RF switch as claims 8-18 of U.S. Patent No. 9,780,775 and/or differences are insignificant. 

Claims 1-104 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of the U.S. Patent No. 10,153,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-104 of this reissue application are claiming a structure of an RF switch that is operated according to a method claimed in claims 1-18 of the U.S. Patent No. 10,153,763 and/or differences are insignificant. 


There are some minor differences, however, these differences are either because of the wordings or obvious to an ordinarily skilled artisan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday - Thursday from 7:00 am - 5:00 pm ET.
 	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991